UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7579



UNITED STATES OF AMERICA,

                                               Plaintiff -Appellee,

          versus


JAMES DEBERRY,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:96-cr-
00399-AMD; 1:03-cv-01034-AMD)


Submitted:   March 21, 2007                 Decided:   April 3, 2007


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James DeBerry, Appellant Pro Se.   Lynne Ann Battaglia, Martin
Joseph Clarke, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James A. DeBerry seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and

denying his Fed. R. Civ. P. 59(e) motion for reconsideration.

Neither order is appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that DeBerry has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED




                               - 2 -